Citation Nr: 1046707	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  09-08 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel







INTRODUCTION

The appellant served on active duty from September 1952 to June 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefit sought on appeal.  The 
appellant submitted a Notice of Disagreement in August 2008 and 
timely perfected his appeal in March 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the appellant's claim.

The appellant alleges that he currently suffers from bilateral 
hearing loss that is the result of his time in active duty 
service.  Specifically, the appellant contends that his 
assignment to a field artillery battalion caused his current 
hearing loss.

The Board notes that in March 2008, VA issued a formal finding of 
unavailability regarding the appellant's service records.  See VA 
Formal Finding, March 6, 2008.  In a case such as this where the 
appellant's service medical records are incomplete, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is heightened.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out; 
however, the O'Hare precedent does not raise a presumption that 
the missing medical records would, if they still existed, 
necessarily support the appellant's claim.

Case law does not establish a heightened "benefit of the doubt," 
only a heightened duty of the Board to consider the applicability 
of the benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision when the appellant's 
medical records have been destroyed.  See Ussery v. Brown, 8 Vet. 
App. 64 (1995).  Similarly, the case law does not lower the legal 
standard for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In support of his claim, the appellant submitted an undated 
statement from H.F.H., his private audiologist.  The audiologist 
stated that the appellant was a longtime patient in her clinic 
with well-established and documented mild to severe sensorineural 
hearing loss.  It was noted that the appellant's noise exposure 
history was unremarkable with the exception of his time in 
service.  The audiologist stated, "I am quite confident that a 
significant portion of his hearing loss (that high-frequency 
portion which has not progressed) is a direct result from his 
military experience while serving on the front lines in Korea."  
See Private Treatment Record, H.F.H., AuD., undated.

In April 2008, the appellant was afforded a VA audiological 
examination.  The appellant reported that he was exposed to 
artillery fire without hearing protection during his time in 
service.  Following his discharge, the appellant reported 
exposure to machinery noise for 32 years while working for E., 
T., & Y. in Battle Creek, Michigan.  The appellant stated that he 
was required to use hearing protection.  The VA examiner 
concluded that review of the appellant's records did not show any 
evidence of hearing loss present at separation or even shortly 
thereafter.  The first record of hearing loss was a civilian 
record dated in May 2003, more than 50 years after separation.  
The appellant reported 32 years of occupational noise exposure 
from 1951 to 1983.  As the appellant noted that he was required 
to use hearing protection, it could be assumed that the levels of 
noise were potentially hazardous.  The VA examiner opined that 
the appellant's employer was probably mandated to provide its 
employees with hearing screenings, in compliance with 
Occupational Health and Safety Administration (OSHA) guidelines, 
but these records were not in the claims file.  The VA examiner 
stated that for a sound opinion to be rendered, it would be ideal 
to examine these records, if they were available.  Ultimately, 
the VA examiner found that an opinion could not be rendered 
without resorting to mere speculation.  See VA Audiological 
Examination Report, April 29, 2008.

Initially, the Board notes that review of the appellant's 
Department of Defense Form 214 (DD214) reveals that the appellant 
had one year, four months and six days of foreign and/or sea 
service.  He is also the recipient of the Korean Service Medal, 
the United Nations Service Medal, the National Defense Service 
Medal and the Good Conduct Medal.  There is no indication from 
the DD214 that the appellant served in combat.  See DD214.  Thus 
casting doubt upon the undated private audiological statement 
submitted by the appellant indicating that he served on the 
"front lines" while in Korea.

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States 
Court of Appeals for Veterans Claims (the Court) noted that an 
examiner's conclusion that an etiology opinion is not possible 
without resorting to speculation is a medical conclusion that 
must be "based on sufficient facts or data," and the opinion 
"must support its conclusion with an analysis that the Board can 
consider and weigh" to be adequate.  It must be clear that the 
examiner considered "all procurable and assembled data."  
Moreover, in such cases, the examiner should clearly and 
precisely identify what facts cannot be determined or that the 
actual cause of the claimed disability cannot be selected from 
multiple potential causes.

In response to the April 2008 VA examiner's reasoning for being 
unable to render a nexus opinion, the appellant submitted a 
statement in January 2010, which noted that E., T., & Y., the 
appellant's former employer, had closed in 1983.  The appellant 
attempted to contact his former employer and was informed that no 
records were maintained for the time period in question (1951 - 
1983).  See Appellant's Statement, January 20, 2010.

The Board is aware of the Court's holding in Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991), which stated that when the medical 
evidence of record is insufficient, in the opinion of the Board, 
or of doubtful weight or credibility, the Board must supplement 
the record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that clearly 
support its ultimate conclusions.  In accordance with Jones, 
supra and Colvin, supra this claim must be returned to the same 
VA audiologist, if available, to provide an opinion as to whether 
the appellant currently suffers from bilateral hearing loss as a 
result of his military service, without the benefit of OSHA 
hearing screening reports from the appellant's employer.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been 
advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) 
(2010).  Expedited handling is 
requested.)

1.  The AMC is requested to return the 
appellant's claims file to the same VA 
audiologist who conducted the April 2008 
audiological examination, if available, to 
state whether it is at least as likely as 
not that the appellant currently suffers 
from bilateral hearing loss as a result of 
his time in active duty service.  
Specifically, the VA examiner should 
address the appellant's statement that 
additional hearing screening reports were 
not available from his prior employer.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  Thereafter, the AMC must review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, review the requested 
medical opinion to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a Supplemental 
Statement of the Case should be provided to 
the appellant and his representative.  
After they have had an adequate opportunity 
to respond, this issue should be returned 
to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2010).

